Title: To George Washington from William Stephens Smith, 1 January 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s Ferry 1st Jany 1783
                        
                        I am to acknowledge the receipt of the dispatches from Head Quarters of the 27th Ulto and am obliged to your
                            Excellency for the indulgence granted, and assure you I shall not make use of it, untill the situation of the Post will
                            fully justify it—The Letter to Sir Guy Carleton was forwarded the morning after I received it.
                        I have the honor of enclosing a Letter directed to your Excellency, rec’d by Flagg—also the last Papers,
                            forwarded this morning, by a Friend below, who informs, that a Number of Transports, were removed yesterday, from their
                            Winter-Station, to the Warf’s; and are preparing for Sea, these I immagine will compose the fleet mentioned in my
                            last—should their Plan, prove more extensive, I think I shall be able to forward the earliest Intelligence of
                            it. I am Your Excellency’s Most Obedient Servt
                        
                            W.S. Smith Lt Colo.
                        
                    